Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 05/31/22.
Claims 1-20 are pending.

Information Disclosure Statement
4.	The information disclosure statement (s) submitted on 05/31/22 have being considered by the examiner and are made of record in the application file. 

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
6.	The drawings filed on 05/31/22 are accepted by the examiner.


Claim objection 
7.	Claims 8 & 15 are objected to because of the following informalities:
8.	Claim 8, in part, recites, non-functional descriptive material limitations, "A non-transitory computer readable medium storing a plurality of processor-executable instruction to:" in the preamble. 
A non-transitory computer readable medium" merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists. In particular, a non-transitory computer readable medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim. 
As such, the functional language, "executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor" adds functional relationship to the clamed invention. 
9.	Claim 15, in part, recites, “a method” in preamble. 
Thus, the preamble fail to identify “who” , “where”, or “which component” is performing this management method.
The body recite:
-“generating…” this step does not identify such method is performed by a device.
-“receiving… “ this step does not identify such method is performed by a device.
-“receiving…” this step does not identify such method is performed by  a device.
-“determining…” this step does not identify such method is performed by  a device. 
“identifying…” this step does not identify such method is performed by  a device. 
“implementing…” this step does not identify such method is performed by  a device. 
When considering individual step or as a whole, one cannot identify “who” , “where”, or “which component(s)” is/are performing “A method for beam-based mobility management”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “ who” , “where”, or “which component(s)” is performing “a method for beam-based mobility management”.
Appropriate correction is required (See MPEP 2111.05). 

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Bellamkonda et al. (U.S. Patent No. 11, 382, 033 B2).
Regarding to claim 1: Bellamkonda discloses a device, comprising: one or more processors configured to (See claim 1; line 1): 
generate or receive a plurality of models that associate respective Quality of Service (“QoS”) metrics, energy consumption metrics, and sets of actions (See claim 1; lines 2-9); 
receive a set of QoS metrics associated with a particular portion of a radio access network (“RAN”) (See claim 1; lines 10-15);
 receive a set of energy consumption metrics associated with the portion of the RAN (See claim 1; lines 16-19);
determine, based on the received sets of QoS metrics and energy consumption metrics, a particular model, of the plurality of models, that is associated with the portion of the RAN (See claim 1; lines 20-24);
identify the respective set of actions associated with the particular model (See claim 1; lines 25-26); 
and implement the set of actions, associated with the particular model, at the portion of the RAN (See claim 1; lines 27-30).
Regarding to claim 2: Bellamkonda discloses a device, wherein the set of actions include one or more energy saving techniques (See claim 2).
Regarding to claim 3: Bellamkonda discloses a device, wherein implementing the set of actions includes at least one of: modifying, in a time domain, an amount of radio frequency (“RF”) transmissions associated with the portion of the RAN, or modifying, in a frequency domain, an amount of radio frequency (“RF”) transmissions associated with the portion of the RAN (See claim 3).
Regarding to claim 4: Bellamkonda discloses a device, wherein the implementing the set of actions includes modifying at least one of: an azimuth angle of one or more beams associated with the portion of the RAN, a beam width of the one or more beams, or a beam power of the one or more beams (See claim 4).
Regarding to claim 5: Bellamkonda discloses a device, wherein the QoS metrics include QoS metrics associated with one or more User Equipment (“UEs”) that receive wireless service via the portion of the RAN (See claim 5).
Regarding to claim 6: Bellamkonda discloses a device, wherein the set of QoS metrics is a first set of QoS metrics, wherein the set of energy consumption metrics is a first set of energy consumption metrics, wherein the one or more processors are further configured to: receive, after implementing the set of actions, a second set of QoS metrics and a second set of energy consumption metrics associated with the portion of the RAN; and modify an association between the portion of the RAN and the particular model based on the second set of QoS metrics and the second set of energy consumption metrics received after implementing the set of actions (See claim 6).
Regarding to claim 7: Bellamkonda discloses a device, wherein the one or more processors are further configured to determine that the second set of QoS metrics do not meet a set of threshold values, and wherein modifying the association between the portion of the RAN and the particular model includes weakening an association between the portion of the RAN and the particular model (See claim 7).
Regarding to claim 8: Bellamkonda discloses a non-transitory computer-readable medium, storing a plurality of processor-executable instructions to (See claim 8; lines 1-5): 
generate or receive a plurality of models that associate respective Quality of Service (“QoS”) metrics, energy consumption metrics, and sets of actions (See claim 8; lines 6-13);
 receive a set of QoS metrics associated with a particular portion of a radio access network (“RAN”) (See claim 8; lines 14-19);
 receive a set of energy consumption metrics associated with the portion of the RAN (See claim 8; lines 20-23);
determine, based on the received sets of QoS metrics and energy consumption metrics, a particular model, of the plurality of models, that is associated with the portion of the RAN (See claim 8; lines 24-28);
identify the respective set of actions associated with the particular model (See claim 8; lines 29-30); and 
implement the set of actions, associated with the particular model, at the portion of the RAN (See claim 8; lines 31-34).
Regarding to claim 9: Bellamkonda discloses a non-transitory computer-readable medium, wherein the set of actions include one or more energy saving techniques (See claim 9).
Regarding to claim 10: Bellamkonda discloses a non-transitory computer-readable medium, wherein implementing the set of actions includes at least one of: modifying, in a time domain, an amount of radio frequency (“RF”) transmissions associated with the portion of the RAN, or modifying, in a frequency domain, an amount of radio frequency (“RF”) transmissions associated with the portion of the RAN (See claim 10).
Regarding to claim 11: Bellamkonda discloses a non-transitory computer-readable medium, wherein the implementing the set of actions includes modifying at least one of: an azimuth angle of one or more beams associated with the portion of the RAN, a beam width of the one or more beams, or a beam power of the one or more beams (See claim 11).
Regarding to claim 12: Bellamkonda discloses a non-transitory computer-readable medium, wherein the QoS metrics include QoS metrics associated with one or more User Equipment (“UEs”) that receive wireless service via the portion of the RAN (See claim 12).
Regarding to claim 13: Bellamkonda discloses a non-transitory computer-readable medium, wherein the set of QoS metrics is a first set of QoS metrics, wherein the set of energy consumption metrics is a first set of energy consumption metrics, wherein the plurality of processor-executable instructions further include processor-executable instructions to: receive, after implementing the set of actions, a second set of QoS metrics and a second set of energy consumption metrics associated with the portion of the RAN; and modify an association between the portion of the RAN and the particular model based on the second set of QoS metrics and the second set of energy consumption metrics received after implementing the set of actions (See claim 13).
Regarding to claim 14: Bellamkonda discloses a non-transitory computer-readable medium, wherein the plurality of processor-executable instructions further include processor-executable instructions to determine that the second set of QoS metrics do not meet a set of threshold values, and wherein modifying the association between the portion of the RAN and the particular model includes weakening an association between the portion of the RAN and the particular model (See claim 14).
Regarding to claim 15: Bellamkonda discloses a method, comprising (See claim 15): 
generating or receiving a plurality of models that associate respective Quality of Service (“QoS”) metrics, energy consumption metrics, and sets of actions (See claim 15; lines 6-13); 
receiving a set of QoS metrics associated with a particular portion of a radio access network (“RAN”) (See claim 15; lines 14-19); 
receiving a set of energy consumption metrics associated with the portion of the RAN (See claim 15; lines 20-23); 
determining, based on the received sets of QoS metrics and energy consumption metrics, a particular model, of the plurality of models, that is associated with the portion of the RAN (See claim 15; lines 24-28);
identifying the respective set of actions associated with the particular model (See claim 15; lines 29-30); and 
implementing the set of actions, associated with the particular model, at the portion of the RAN (See claim 15; lines 31-34).
Regarding to claim 16: Bellamkonda discloses a method, wherein the set of actions include one or more energy saving techniques (See claim 16).
Regarding to claim 17: Bellamkonda discloses a method, wherein implementing the set of actions includes at least one of: modifying, in a time domain, an amount of radio frequency (“RF”) transmissions associated with the portion of the RAN, or modifying, in a frequency domain, an amount of radio frequency (“RF”) transmissions associated with the portion of the RAN (See claim 17).
Regarding to claim 18: Bellamkonda discloses a method, wherein the implementing the set of actions includes modifying at least one of: an azimuth angle of one or more beams associated with the portion of the RAN, a beam width of the one or more beams, or a beam power of the one or more beams (See claim 18).
Regarding to claim 19: Bellamkonda discloses a method, wherein the QoS metrics include QoS metrics associated with one or more User Equipment (“UEs”) that receive wireless service via the portion of the RAN (See claim 19).
Regarding to claim 20: Bellamkonda discloses a method, wherein the set of QoS metrics is a first set of QoS metrics, wherein the set of energy consumption metrics is a first set of energy consumption metrics, wherein the method further comprises: receiving, after implementing the set of actions, a second set of QoS metrics and a second set of energy consumption metrics associated with the portion of the RAN; and modifying an association between the portion of the RAN and the particular model based on the second set of QoS metrics and the second set of energy consumption metrics received after implementing the set of actions (See claim 20).


Allowable Subject Matter
12.	Claims 1-20 would be allowed if amend or file a terminal disclaimer against the parent application as set forth above.
13.	The following is a statement of reasons for the indication of allowable subject matter: 
14.	Claims 1, 8 & 15 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
15.	In claims 1 & 15: “identify the respective set of energy saving techniques associated with the particular sector model” in combination with other limitations recited as specified in claims 1 & 15.
16.	In claim 8: “identify the respective set of energy saving techniques associated with the particular sector model” in combination with other limitations recited as specified in claim 8.
17.	In claims 1 & 15: Note that the first closest prior art Dinan (US 2013/0188618 A1) discloses a device/a method (See FIG. 4; base station), comprising: 
one or more processors (See FIG. 4; base station includes a processor 403) configured to: 
generate or receive a plurality of models (See Para. 0030; the base station includes a plurality of sectors, for example 1, 2, 3, 4, or 6) that associate respective Quality of Service (“QoS”) metrics, energy consumption metrics, and sets of actions (See Para. 0184-0186; HARQ feedback in association with alignment timer of the secondary cell);
Note that the second closest prior art Zhu (US 2021/0409335 A1) discloses a first set of energy saving techniques (See Para. 0361; conserve resource/saving power);
determine, based on the received sets of QoS metrics and energy consumption metrics, a particular model, of the plurality of models, that is associated with the portion of the RAN (See Para. 0188; determine the QoS metrics with in the plurality sectors of the cell);
identify the respective set of actions associated with the particular model; and 
implement the set of actions, associated with the particular model, at the portion of the RAN (See Para. 0566-0569; computing resource at locations closer to the edge of the network to improve associated energy consumption).
Note that the third closest prior art Aki (US 2021/0076326 A1) discloses receive a set of QoS metrics associated with a particular portion of a radio access network (“RAN”) (See Para. 0156; receive a signal that indicate an index corresponding to the first power utilization);
 receive a set of energy consumption metrics associated with the portion of the RAN (See Para. 0156; receive a signal that indicate an index corresponding to the second power utilization).
18.	In claim 8: Note that the first closest prior art Dinan (US 2013/0188618 A1) discloses a non-transitory computer-readable medium (See FIG. 4; base station includes a memory), storing a plurality of processor-executable instructions to:
generate or receive a plurality of models (See Para. 0030; the base station includes a plurality of sectors, for example 1, 2, 3, 4, or 6) that associate respective Quality of Service (“QoS”) metrics, energy consumption metrics, and sets of actions (See Para. 0184-0186; HARQ feedback in association with alignment timer of the secondary cell);
Note that the second closest prior art Zhu (US 2021/0409335 A1) discloses a first set of energy saving techniques (See Para. 0361; conserve resource/saving power);
determine, based on the received sets of QoS metrics and energy consumption metrics, a particular model, of the plurality of models, that is associated with the portion of the RAN (See Para. 0188; determine the QoS metrics with in the plurality sectors of the cell);
identify the respective set of actions associated with the particular model; and 
implement the set of actions, associated with the particular model, at the portion of the RAN (See Para. 0566-0569; computing resource at locations closer to the edge of the network to improve associated energy consumption).
Note that the third closest prior art Aki (US 2021/0076326 A1) discloses receive a set of QoS metrics associated with a particular portion of a radio access network (“RAN”) (See Para. 0156; receive a signal that indicate an index corresponding to the first power utilization);
 receive a set of energy consumption metrics associated with the portion of the RAN (See Para. 0156; receive a signal that indicate an index corresponding to the second power utilization).

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Sabella et al. 2021/0112441 A1 (Title: Physical channel processing capability adaptation) (See FIG. 3 & Para. 0062, 0071 & 0225).
B.	Gulati et al. 2021/0037420 A1 (Title: Technique for controlling admission for sidelink communications) (See FIG. 1 & Para. 0148 & 0155).
C.	Park et al. 2017/0064579 (Title: Mitigating constrained backhaul availability between a radio access network and core network) (See Para. 0231, 0405 & 04888).

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469